UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6709



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


RONALDO TYNELL LIGHTFOOT, a/k/a Tynell,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CR-98-150)


Submitted:   August 14, 2003                 Decided:   August 21, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronaldo Tynell Lightfoot, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronaldo Tynell Lightfoot seeks to appeal the district court’s

order denying his petition for writ of error coram nobis.           We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.        United States v. Lightfoot, No. CR-98-150

(E.D. Va. Apr. 11, 2003).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and   argument   would   not   aid   the

decisional process.




                                                                   AFFIRMED




                                     2